Reasons for Allowance
Claims 11, 14, and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The closest prior art or record is Donovan (US 2011/0177736). Donovan discloses a self-healing water barrier containing a water-impermeable membrane layer and a second layer of water-expanding polymer material composed of a first sublayer and second sublayer adjacent the first sublayer, the first sublayer containing superabsorbent copolymer polymer (SAP) and adhesive and the second sublayer containing a geotextile fabric and SAP/adhesive copolymer. The first and second sublayers having different expanding actions and mechanical characteristics. As argued by applicant, Donovan does not disclose the first and second sublayer being composed of the same compound of polymers selected from one or more of the claimed polymers. 
	As none of the cited references teach or suggest a waterproof membrane comprising a second layer which is composed of a first and second sublayer composed of the same compound of polymers and which have different expanding actions, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781